People v Jones (2015 NY Slip Op 03077)





People v Jones


2015 NY Slip Op 03077


Decided on April 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2015

Sweeny, J.P., Renwick, Andrias, DeGrasse, Gische, JJ.


14795 649/12

[*1] The People of the State of New York, Respondent,
vEarl Jones, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jared Wolkowitz of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered December 20, 2012, convicting defendant, after a jury trial, of burglary in the third degree and criminal trespass in the third degree, and sentencing him, as a second felony offender, to an aggregate term of three to six years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supports the conclusion that defendant entered a truck with intent to commit a crime (see People v Castillo, 47 NY2d 270, 277-278 [1979]; People v Gilligan, 42 NY2d 969 [1977]). Defendant entered the truck after looking in all directions, he moved his head up and down in the truck in a manner suggesting that he was looking for items to steal, and there is no evidence to suggest that he had any noncriminal purpose for entering the truck.
Since defendant's objection to evidence of an unidentified woman's exclamation to a police officer did not articulate any of the arguments raised on appeal, those arguments are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we reject them on the merits. We have considered and rejected defendant's argument that his [*2]trial counsel rendered ineffective assistance by failing to make the appropriate objection.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 14, 2015
CLERK